O’CONNOR PLAYDON GUBEN & INOUYE LLP
A LIMITED LIABILITY LAW PARTNERSHIP

JERROLD K. GUBEN 3107-0
733 Bishop Street, Suite 2400
Honolulu, Hawaii 96813
Telephone: (808) 524-8350
Facsimile: (808) 531-8628
JKG@opgilaw.com

Attorney for Debtors
and Debtors-in-Possession,
AGUPLUS, LLC and AGU-V, INC.

              IN THE UNITED STATES BANKRUPTCY COURT

                       FOR THE DISTRICT OF HAWAII
In re:                                    Case No. 19-01529
                                          Case No. 19-01530
AGUPLUS, LLC,
                                          (Jointly Administered)
            Debtor and                    (Chapter 11)
            Debtor-in-Possession.

In re:                                    Hearing:
                                          Date: March 15, 2021
AGU-V, INC.,                              Time: 2:00 p.m.
                                          Judge: Honorable Robert J. Faris
            Debtor and
            Debtor-in-Possession.

         DEBTORS’ CONFIRMATION BRIEF RE: DEBTORS’ JOINT
         CHAPTER 11 LIQUIDATING PLAN OF JANUARY 25, 2021


I.       BACKGROUND

            On November 29, 2019, Agu Plus, LLC (“AguPlus”) and Agu-V, Inc.

(“Agu-V”) filed their petitions for relief.   The cases were subject to joint




U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 504 Filed 03/10/21 Page 1 of 27
administration. Mrs. Rika Takahashi was designated the “Responsible Person”.

At the time of the filing, Agu Plus operated, or was in the process of opening, as a

Debtor-in-Possession, one restaurant in Hawaii, 925 Isenberg Street, Honolulu,

Hawaii, and three restaurants in Texas, the Mockingbird, Sugarland and

Washington Avenue locations.           The restaurants began their operations before

Covid-19, the pandemic, however, over time, quarantines, lockdowns and

restrictions after March 2020, adversely impacted the Debtors' business.

                  Eventually, business declined to the point where the revenues did not

cover all the costs, except at the Washington Avenue location, and AguPlus began

to close the locations.

                  During this time of winding down operations, the Debtors sold off the

furniture, fixtures and equipment (“FF&E”) at the Ala Moana Center location and

the Isenberg location and Texas locations, including the company-owned vehicles.

The Debtor rejected the several leases in Hawaii and Texas and the landlords filed

proofs of claim for rejection damages and, where applicable, administrative claims

for unpaid post-petition occupancy.

                  Agu-V had one operating restaurant at Ala Moana Shopping Center,

which was closed prior to the filing of the petition.1 The only other Agu-V asset




1
 The following cases were subject to complaints for summary possession on the
petition date:

645940v1/19-110/JKG
U.S. Bankruptcy Court - Hawaii #19-015292 Dkt # 504 Filed 03/10/21 Page 2 of 27
was a single-family residence at 4490 Pahoa Avenue, Honolulu, Hawaii. In or

about June 2018, Agu-V, formerly Iyo Siemens, as an accommodation pledgor

pledged the residence to Finance Factors (“FF”), for a “line of credit” in the

amount of $1,000,000, for the effective and practical use of the late Mr. Hisashi

Uehara. The disbursements from the FF line of credit were as follows:

                      Airport Consulting Group         $10,000
                      Salt Lake City                    10,000
                      AguPlus                           77,000
                      Agu Express                       47,000
                      Agu Express                       30,000
                      Airport Consulting Group          10,000
                      Agu Express                       30,000
                      Agu Express                       65,000
                      Kidani Law Firm                   17,754
                      Agu Express                      130,000
                      AguPlus                          196,500
                      CPB                               40,000
                      Agu Express                       30,000
                      CPB                               47,000


          Virginia Lumapas Taran v. Ezogiku Inc., et. al., Civil No. 1RC19-1-
          00537 (Honolulu District, State of Hawaii)
          St. Louis Alumni Association v. AguPlus LLC, Civil No. 19-1-7060
          (Honolulu District, State of Hawaii)
          GGP Ala Moana LLC v. Iyo Seimen USA, Inc., et. al., Civil No. 1RC19-
          1-5527 (Honolulu District, State of Hawaii)
          Roland Casamina v. AguPlus, et. al., Civil No. 1RC19-1-05938
          (Honolulu District, State of Hawaii)
          Kapolei v. AguPlus LLC, et. al., Civil No. 1RC19-1-04563 (Honolulu
          District, State of Hawaii)
          Pearlridge v. AguPlus LLC, et. al., Civil No. 19-1-05055 (Honolulu
          District, State of Hawaii)

645940v1/19-110/JKG
U.S. Bankruptcy Court - Hawaii #19-015293 Dkt # 504 Filed 03/10/21 Page 3 of 27
                      Agu Express                   47,000
                      CPB                           35,000
                      CPB                           27,000
                      CPB                           10,000
                      CPB                            9,500
                      AguPlus                       77,600
                      Agu Express                    4,000
                                                  $950,3542

2
 Some of the disbursements from the FF line of credit were to Central Pacific
Bank. From the CPB account, Uehara withdrew or paid other claims as follows:
           Agu Korea Inc.                                     $173,000.00
           Agu Plus LLC                                         46,845.00
           Airport Consult Group                                 5,000.00
           Akamai Development                                   10,150.00
           AMEX - Grant Kidani                                  31,518.17
           BarclayCard - Grant Kidani                            1,300.00
           CardMember Serv Web Pymt Payable, Accounts              250.00
           Cash                                                  2,500.00
           Central Pacific Bank                                 36,446.00
           Chase Credit CRD Epay Amy H Kidani                   26,700.00
           City and County of Honolulu                             390.38
           Craig Inouye                                          2,082.00
           Finance Factors                                       9,138.30
           Grant Kidani                                          1,000.00
           Iyo Seimen USA Inc.                                  15,800.00
           Kala Holding Corp                                    11,200.00
           Kidani Law Firm                                       1,000.00
           KLF Accounts                                          6,293.34
           Paid NSF/OD Fee Insufficient Funds                      160.00
           Pay Pal Agu Ramen                                         0.14
           Penny Kidani                                          3,300.00
           Ruben Baloticopo                                        700.00
           Ruben Santos                                            500.00
           Secretary of State - California                          75.00
           Tawa Inc.                                               480.00
           Wayne Luke (Attorney)                                 5,000.00
           Welcome Market Inc.                                     955.00
           Wire Transfer Fee                                       445.00

645940v1/19-110/JKG
U.S. Bankruptcy Court - Hawaii #19-015294 Dkt # 504 Filed 03/10/21 Page 4 of 27
                  The 4490 Pahoa Avenue residence was sold for $1.71 million, and

after the payment of the costs of sale and a § 506(c) surcharge, there is

$1,545,347.34, on deposit at First Hawaiian Bank.             The distribution of the

$1,545,347.34 will be resolved in Adv. Pro. 20-90013, set for trial in August 2021.

                  On November 23, 2020, the Debtors filed their Disclosure Statement,

and the Amended Disclosure Statement was approved by the Court (Dkt. No. 469),

February 9, 2021. The Court fixed a March 8, 2021 as the final date to return a

ballot with a March 15, 2021 confirmation date.

                  The proposed Plan provides for the “substantive consolidation” of the

estates of Agu Plus and Agu-V. Prior to the filing of the petition, the debtor

operated under various names. Agu-V formerly operated under the name of Iyo

Siemens, AguPlus operated as Bazinkus, and Mr. Uehara, before his death,

incorporated an umbrella entity called Agu Hawaii, while the restaurants operated

as Agu Ramen.           As noted above, the $1 million line of credit, secured and

collateralized by the 4490 Pahoa residence, was used by Uehara for payment of

several of the Uehara entities, except Agu-V, and his personal expenses, while

personal expenses were paid through a CPB account, which was itself paid by

disbursements from the FF line of credit. Creditors dealt with the debtors under

different names for different purposes.


           Total                                                  $392,228.33


645940v1/19-110/JKG
U.S. Bankruptcy Court - Hawaii #19-015295 Dkt # 504 Filed 03/10/21 Page 5 of 27
                  The major asset of the estate is litigation identified in the Joint

Prosecution Agreement (Dkt. No. 247) (May 18, 2020), and the Amended Joint

Prosecution Agreement (Dkt. No. 358) (August 21, 2020) (hereinafter “JPA”).

Those Agreements provide for the prosecution of the described litigation with

proceeds allocated as per the JPAs:

                  60% (Hannan): 40% (AguPlus) in Texas Uniform Fraudulent Transfer
                  Case in Hannan Ribiyou Kabushikigaisha v. Personal Representative
                  of the Estate of Hisashi Teddy Uehara, et al., No. 20-DCV272740 in
                  the District Court for the 434th Judicial District of Fort Bend County,
                  Texas (the “TUFTA Action”);

                  60% (Hannan): 40% (AguPlus) Hawaii Uniform Fraudulent Transfer
                  Act in Hannan Ribiyou Kabushikigaisha v. Personal Representative
                  of the Estate of Hisashi Teddy Uehara, et al., Civil No. 200000198
                  DEO in the Circuit Court of the First Circuit, State of Hawaii (the
                  “HUFTA Action”);

                  In re Estate of Hisashi Uehara aka Hisashi Teddy Uehara, Case No.
                  20-CPR-034205 (District Court for the 434th Judicial District of Fort
                  Bend County, Texas) (“Probate”);

                  Hannan Ribiyou Kabushikigaisha v. Agu Ramen, LLC, et. al., Civil
                  No. 19-00379 (D. Hawaii), and

                  AguPlus, LLC, et al. v. Finance Factors Limited, Adversary No. 20-
                  90013 in the United States Bankruptcy Court for the District of
                  Hawaii. (The amount of the lien avoided will belong entirely to the
                  Agu-V Estate).

                  The Debtor has filed a Motion for Order Authorizing Debtors to (1)

Obtain Post-Petition, Secured Exit Financing in Connection with Joint Plan of

Liquidation; (2) Grant Security Interests and Superpriority Claims Pursuant to

Section 364(c) of the Bankruptcy Code (“Motion for Exit Financing”), for


645940v1/19-110/JKG
U.S. Bankruptcy Court - Hawaii #19-015296 Dkt # 504 Filed 03/10/21 Page 6 of 27
$500,000.00 to pay the “allowed administrative claims” and payment as required

by 11 U.S.C. § 1129(a)(9)(A).              The $500,000 exit financing provides for the

following:

                  (1)       the “exculpation” of the lender, Hannan, will receive an
                            “exculpation” release modeled after Blixeth v. Credit Suisse,
                            961 F.3d 1074 (9th Cir. 2020);

                  (2)       the $500,000 provides for a post-petition “earmarking” for the
                            payment for allowed professional fees; and

                  (3)       payment of allowed administrative expense claims, including
                            28 U.S.C. § 1930(a)(6) fees.

                  The Exit Financing Motion provided for an “earmarking” for the

professional fees for OPGI and CW Associates. In In re Motors Liquidation

Company (General Motors case), 596 B.R. 774 (Bankr. S.A. N.Y. 2018), the court

noted as to a “post-petition” earmarking:

                      “… While it appears that the earmarking doctrine has not been
                      used where DIP loan proceeds were the source of funds for
                      payment, the lack of precedent does not, in itself, doom the
                      Term Lenders' argument. See Peoples Bank & Tr. Co. v.
                      Burns, 95 F. App'x 801, 805 (6th Cir. 1004) (“Although the
                      earmarking doctrine has not been applied to post-petition
                      transfers in the Sixth Circuit, other courts have so expanded its
                      application…. Whether expanded application of the doctrine
                      is warranted under the facts of this case remains to be
                      determined, but we are unwilling, at this stage, to answer the
                      question unequivocally in the negative.”). In In re Westchester
                      Trans. Fabricators, 207 B.R. 391, 398 (Bankr.E.D.N.Y. 1997),
                      In re Network 90 Degrees, Inc., 98 B.R. 821 (Bankr.N.D.Ill..
                      1998) (courts recognizing post-petition loan.

                      In People's Bank & Trust Co. v. Burns, 95 Fed. App. 801 (805)
                      (6th Cir. 2004).


645940v1/19-110/JKG
U.S. Bankruptcy Court - Hawaii #19-015297 Dkt # 504 Filed 03/10/21 Page 7 of 27
                  “Although the earmarking doctrine has not been applied to
                  post-petition transfers in the Sixth Circuit, other courts have so
                  expanded its application.        See In re Westchester Tank
                  Fabricators, 207 B.R. 391, 398 (Bankr.E.D.N.Y. 1997); In re
                  Network 90 Degrees, 98 B.R. 821, 837 (Bankr.N.D.Ill. 1989).
                  Whether expanded application of the doctrine is warranted
                  under the facts of this case remains to be determined, but we are
                  unwilling, at this stage, to answer the question unequivocally in
                  the negative.”

See the Debtors’ Reply to United States Trustee’s Statement Regarding

Confirmation of Debtors’ Joint Plan of Reorganization Dated January 25,

2021 (Dkt. No. 497) filed on March 8, 2021, for discussion of a post-petition

“earmarking” for the professional fees.

                  On March 8, 2021, the Debtors filed their Report on Administrative

Claims. The administrative claims bar date was March 5, 2021. The revised

schedule of administrative claims:

                      Estimated Administrative Claims
                       Internal Revenue Service                             $114,000
                       CW Associates (Dkt. Nos. 303 and 304)                 $17,000
                       O’Connor Playdon Guben & Inouye LLP                  $250,000
                       Office of the United States Trustee                   $24,345
                       Liquidating Plan                                      $25,000
                                                             Subtotal       $430,345

                      Filed Proof of Administrative Claims
                       State of Texas (POC No. 36)                           $28,816
                       State of Hawaii (POC No. 37)                            6,483
                       State of Texas Sales Tax (POC No. 35)                   7,228
                       City of Houston (POC No. 34)                              867
                       Alief (Texas) Independent School District (POC          1,900
                          No. 33

645940v1/19-110/JKG
U.S. Bankruptcy Court - Hawaii #19-015298 Dkt # 504 Filed 03/10/21 Page 8 of 27
                       Willow Fork (Texas) Drainage District (POC            185
                          No. 32)
                       Fort Bend (Texas) county Levee Improvement            117
                          District No. 2 (POC No. 31)
                       CPUS Mockingbird LP (POC No. 24)                    11,000
                       LCFRE Sugar Land Town Square LLC (POC                2,286
                          No. 18)
                       Aldine (Texas) Independent School District           8,012
                          (POC No. 42)
                                                              Subtotal    $67,990

                       TOTAL NON-HANNAN ADMINISTRATIVE                   $498,335
                                                CLAIMS

                  Hannan’s “administrative claim” based on the January 23, 2020

Order, provides a secured junior lien and superpriority administrative claim for

$275,928.             As per the Order of January 23, 2020, Hannan obtained a

“superpriority” administrative claim, and a junior lien on the sale proceeds of 4490

Pahoa Avenue for the initial Debtor-in-Possession financing. The Hannan claim is

both an unsecured administrative claim and a secured junior lien on the sales

proceeds of 4490 Pahoa Avenue.

                  The exit financing of $500,000 covers the regular administrative

claims but excludes Hannan’s superpriority administrative claim.            Under §

1129(a)(9)(A), Hannan can agree to different treatment as for provided by §

1129(a)(9)(A).




645940v1/19-110/JKG
U.S. Bankruptcy Court - Hawaii #19-015299 Dkt # 504 Filed 03/10/21 Page 9 of 27
II.      DISCLOSURE STATEMENT AND SOLICITATION OF VOTES

                  On February 9, 2021, this Court approved the Amended Disclosure

Statement and set a March 8, 2021 for all ballots to be returned.

                  According to the returned ballots, Ballot Tabulation shows the

following among the Classes eligible to vote:

                      Creditor            Class     Amount          % of Class       Accept/
                                                                  Voting to Accept   Reject
Finance Factors Limited3                    1     $1,298,999.25                      Reject
Hannan Ribiyou Kabushikigaisha              2      $275,928.12                       Accept
Hannan Ribiyou Kabushikigaisha              3      $275,928.12                       Accepts
Hannan Ribiyou Kabushikigaisha              4     $2,630,000.00                      Accepts
LCFRE Sugar Land Town Square, LLC           4      $127,582.92                       Accept
CPUS Mockingbird LP                         4      $149,695.71                       Accept
REI Food Service, LLC                       4      $135,733.23                       Reject
REI Food Service, LLC                       4        $34,010.12                      Reject
St. Louis Alumni Association                4       $72,265.69                       Accept

                  Under § 1126(c),

                        (c) A Class of claims has accepted a plan if such plan
                  has been accepted by creditors, other than any entity designated
                  under subsection (e) of this section, that hold at least two-thirds
                  in amount and more than one-half in number of the allowed
                  claims of such class held by creditors, other than any entity
                  designated under subsection (e) of this section, that have
                  accepted or rejected such plan.




3
 FF did not obtain a Rule 3018 provisional Order of the Court even though there is
an adversary proceeding challenging the FF’s claim, Adv. Proc. No. 20-90013.

645940v1/19-110/JKG
                                       10 Dkt # 504 Filed 03/10/21 Page 10 of 27
U.S. Bankruptcy Court - Hawaii #19-01529
                  The total voting Class 4 claims are five (5) creditors, and the three (3)

Class 4 creditors accepting the Plan satisfies the numerosity requirements of §

1126(c) (excluding claimants covered by § 1129(a)(10)). The amount of the Class

4 claims accepting the Plan is $349,542 or 67.3% of the total amount of voting

Class 4 claims.4 The number of Class 4 claimants accepting the Plan is three (3)

Class 4 creditors of five (5) voting creditors, and two (2) Class 4 creditors rejecting

the Plan.        The Plan is accepted.     On March 9, 2021, the Debtors filed their

Tabulation Report of Ballots.


III.     CONFIRMATION REQUIREMENTS ARE SATISFIED

         A.       THE PLAN COMPLIES WITH APPLICABLE PROVISIONS OF
                  BANKRUPTCY CODE AND REQUIRED BY S ECTION 1129(a)(1)5

                  The legislative history behind this subsection explains that it is

grounded in the requirements of sections 1122 and 1123 of the Bankruptcy Code,

governing classification of claims and the contents of a plan. See H.R. Rep. No.

595, 95th Cong. 1st Sess. 412 (1977); S. Rep. No. 989, 95th Cong., 2d Sess. 126

(1978), reprinted in 1978 U.S.C.C.A.N. 5787, 5912, 6368.                As demonstrated

below, the Plan satisfies all requirements for the confirmation of the Plan as set


4
 The total voting claims in Class 4 is $519,285. The Class 4 claims voting for the
Plan was $349,542 or 67.3% of $519,285.
5
    11 U.S.C. § 1129(a)(1) provides,
         (1) The plan complies with the applicable provisions of this title.


645940v1/19-110/JKG
                                       11 Dkt # 504 Filed 03/10/21 Page 11 of 27
U.S. Bankruptcy Court - Hawaii #19-01529
forth in sections 1122 and 1123 of the Bankruptcy Code, except the number of

voting to accept the Plan.

         B.       THE PLAN CLASSIFICATION S YSTEM SATISFIES 11 U.S.C.
                  S ECTIONS 1122 AND 1123(a)(1)-(4)

                  Section 1122 of the Bankruptcy Code provides that a plan may place a

claim or interest in a particular class only if such claim or interest is “substantially

similar” to the other claims or interests in the same class. See 11 U.S.C. § 1122.

The Plan contains 4 classes of creditors, excluding unclassified administrative

expense claims. The claims of (i) the secured creditors, Classes 1 and 2, (ii)

priority unsecured creditors, Class 3 including the taxing authorities, not

administrative claims, and the general unsecured creditors (Class 4).

                  The Plan satisfies the requirements of Sections 1123(a)(1), 1123(a)(2)

and 1123(a)(3) in that the Plan designates classes, specifies any class that is not

impaired, and specifies the treatment of any class that is impaired. See 11 U.S.C.

§§ 1123(a)(1)-(a)(3).

                  Section 1123(a)(4) states that a plan shall “provide the same treatment

for each claim or interest within a particular class, unless the holder of a particular

claim or interest agrees to a less favorable treatment of such particular claim or

interest.” The Plan treats all members of each respective Class similarly, and there

is no “intra-class” discrimination among creditors within the same Class.




645940v1/19-110/JKG
                                       12 Dkt # 504 Filed 03/10/21 Page 12 of 27
U.S. Bankruptcy Court - Hawaii #19-01529
         C.       THE PROPONENT (DEBTOR) HAS COMPLIED W ITH APPLICABLE
                  PROVISIONS OF THE BANKRUPTCY CODE: 11 U.S.C. § 1129(a)(2)

                  Section 1129(a)(2)of the Code requires that a plan proponent comply

with the applicable provisions of the Bankruptcy Code. See e.g., Kane v. Johns-

Manville Corp., 843 F.2d 636, 648 (2d Cir. 1988) (Chapter 11 plan complies with

applicable provisions of title and could be confirmed notwithstanding technical

violations of Bankruptcy Code).

                  As evidenced by the Court's prior orders and the record in this case,

the Debtor has complied with all of the Court's orders, and the applicable

provisions of the Bankruptcy Code, the Federal Rules of Bankruptcy Procedure,

and the Local Bankruptcy Rules, governing notice, disclosure, solicitation, and all

other matters arising in or in connection with this case. Adequate, sufficient, and

timely notice of the confirmation hearing and all other hearings was given to all

creditors and other parties in interest or parties to whom notice was required as

requested.

                  The Debtor has also properly solicited votes on the Plan in good faith

and in compliance with the applicable provisions of the Bankruptcy Code and the

Federal Rules of Bankruptcy Procedure, and has satisfied section 1129(a)(2) of the

Bankruptcy Code.

         D.       THE PLAN W AS PROPOSED IN GOOD FAITH: 11 U.S.C.
                  § 1129(a)(3)

                  Section 1129(a)(3) of the Bankruptcy Code requires that a plan be

645940v1/19-110/JKG
                                       13 Dkt # 504 Filed 03/10/21 Page 13 of 27
U.S. Bankruptcy Court - Hawaii #19-01529
“proposed in good faith and not by any means forbidden by law.” Under Ninth

Circuit law, a plan is proposed in good faith when it is intended to achieve a result

consistent with the objectives of chapter 11 and in light of the Code's purpose to

provide the creditors with a recovery on the pre-petition claims. The Plan provides

for the creation of a Liquidating Trust, administered by a Trustee to be named and

approved by the Court. The Debtor's Motion for Approval of Exit Financing

provides for $25,000.00 in Trust Funding. See In re Corey, 892 F.2d 829, 835 (9th

Cir. 1989) (plan proposed in good faith in part because represented fair, well-

reasoned effort to end years of litigation surrounding debtors' bankruptcies); In re

Boulders on the River, Inc., 164 B.R. 99, 103 (B.A.P. 9th Cir. 1994) (good faith

“requires the plan to achieve a result consistent with the objectives and purposes of

the Bankruptcy Code”).          Good faith in proposing a plan of reorganization is

assessed by the Court and viewed under the totality of the circumstances. See In re

Boulders on the River, Inc., 164 B.R. at 104.

                  The Debtor’s Plan was proposed in good faith, with the legitimate and

honest purpose of paying the Debtor’s creditors, based on the proceeds from the

litigation described in the Joint Prosecution Agreement (“JPA”) (Dkt. No. 247) and

the Amended JPA (Dkt. No. 358), and for avoidance claims that the Liquidation

Trustee is able to recover. The Plan has not been proposed for any purpose

prohibited by law. The Debtors’ believe that under the Plan, creditors will receive

at least as much under the Plan and the JPAs they would receive under a Chapter 7

645940v1/19-110/JKG
                                       14 Dkt # 504 Filed 03/10/21 Page 14 of 27
U.S. Bankruptcy Court - Hawaii #19-01529
liquidation. Under a Chapter 7 liquidation all of the Debtor’s assets, the litigation

identified herein, become part of the Chapter 7 estate.            Under a Chapter 7

liquidation, except for the litigation described in the JPA, the Class 4 unsecured

creditors would receive nothing since there are no “assets to be sold.” The Class 1

claim of FF is fully secured depending on the outcome of Adv. Proc. No.

20-90013, and has an interest in the sales proceeds from the sale of the residence at

4490 Pahoa Avenue, now on deposit at First Hawaiian Bank (“FHB”). If the FF

lien on the FHB proceeds is avoided, the sales proceeds go to the Agu-V estate. If

the case is converted to Chapter 7, a Chapter 7 trustee appointed and the assets

liquidated, and after payment of the trustee’s expenses, the only assets will be the

proceeds from the litigation or other avoidance claims.

                  As to the allowed administrative claims, Hannan has proposed exit

financing in the amount of $500,000.00 to cover the administrative claims of up to

$500,000.00. The Non-Hannan administrative claims do not exceed $500,000.00.

                  Moreover, in a converted Chapter 7, the Trustee’s fees and the fees of

the Chapter 7 professionals must be paid before the unsecured creditors are paid.

Under the Plan, the law firm of Goodsill Anderson Quinn & Stifel has agreed to

provide legal services at no cost to the Liquidating Trustee. At this time, it is

indeterminate as to the recovery for the unsecured creditors from the litigation.

                  Accordingly, the Plan has been proposed in good faith and the

provisions of Section 1129(a)(3) have been satisfied.

645940v1/19-110/JKG
                                       15 Dkt # 504 Filed 03/10/21 Page 15 of 27
U.S. Bankruptcy Court - Hawaii #19-01529
         E.       THE PLAN COMPLIES W ITH 11 U.S.C. S ECTION 1129(a)(4)

                  Section 1129(a)(4) of the Bankruptcy Code requires that “[a]ny

payment made or to be made by the proponent, by the debtor, or by a person

acquiring property under the plan, for services of or costs and expenses in or in

connection with the case, or in connection with the plan and the incident to the

case, has been approved by, or is subject to the approval of, the court as

reasonable.” 11 U.S.C. § 1129(a)(4). As set forth in the Plan, all payments for fees

and expenses in connection with this case will be subject to approval of this Court.

Therefore, the Plan has met the requirement of section 1129(a)(4). The Debtor’s

counsel and the court-approved accountant, CW Associates, will file a separate fee

applications after the Confirmation of the Plan to include all OPGI and CW

Associates’ professional services.       O’Connor Playdon Guben & Inouye is

preparing a Second and Final Fee Application.

         F.       DISCLOSURES REQUIRED UNDER 11 U.S.C. SECTION 1129(a)(5)

                  Section 1129(a)(5) of the Bankruptcy Code mandates that the plan

proponent disclose the identity and affiliations of any known individual proposed

to serve, after confirmation of the plan, as an officer or director of the debtor, and

further requires the disclosure of the identity of any insider to be employed or

retained by the debtor and the nature of compensation to be paid to such insider.

See 11 U.S.C. § 1129(a)(5). As set forth in the Plan, the Debtors will select a

Trustee, with court approval, and the Trustee will be the Trust's initial employee.

645940v1/19-110/JKG
                                       16 Dkt # 504 Filed 03/10/21 Page 16 of 27
U.S. Bankruptcy Court - Hawaii #19-01529
If Hannan’s exit financing of $500,000.00 is approved, the Trust will receive

$25,000.00 if the Plan is confirmed and a trustee for the Trust will be named. The

name and selection of the Liquidating Trustee will be made before the Effective

Date of the Plan or a date approved by the Court.

         G.       THE PLAN S ATISFIES THE BEST I NTERESTS TEST OF 11 U.S.C.
                  § 1129(a)(7)

                  Section 1129(a)(7)(A) of the Bankruptcy Code requires, with respect

to each impaired class, that the holder of each claim or interest has either accepted

the plan or will receive or retain under the plan property of a value, as of the

effective date of the plan, that is not less than the amount that such holder would

receive or retain if the debtor were to be liquidated under chapter 7 of the

Bankruptcy Code. See 11 U.S.C. § 1129(a)(7)(A).

                  The Joint Prosecution Agreement and Amended Prosecution

Agreement provides that the creditors will receive proceeds from the following

cases:

                  (1)   Hannan Ribiyou Kabushikigaisha v. Personal Representative of
                        the Estate of Hisashi Teddy Uehara, et al., Civil No. 20-
                        0000198 (First Circuit Court, State of Hawaii (the “HUFTA
                        Action”) (60/40% allocation);

                  (2)   Hannan Ribiyou Kabushikigaisha v. Personal Representative of
                        the Estate of Hisashi Teddy Uehara, et al., No. 20-DCV-272740
                        (District Court for the 434th Judicial District of Fort Bend
                        County, Texas) (the “TUFTA Action”) (60/40% allocation);
                        and



645940v1/19-110/JKG
                                       17 Dkt # 504 Filed 03/10/21 Page 17 of 27
U.S. Bankruptcy Court - Hawaii #19-01529
                  (3)   In re Estate of Hisashi Uehara aka Hisashi Teddy Uehara,
                        Case No. 20-CPR-034205 (District Court for the 434th Judicial
                        District of Fort Bend County, Texas) (“Probate”);

                  (3)   AguPlus, LLC, et al. v. Finance Factors Limited, Adversary No.
                        No. 20-90013 (Bankruptcy Court, District of Hawaii) (the “FF
                        Adversary”). All proceeds from avoided lien to Agu-V estate.

         H.       THE PLAN S ATISFIES THE 11 U.S.C. SECTION 1129(a)(8)
                  ACCEPTANCE TEST

                  Section 1129(a)(8) requires that each class of claims or interest has

accepted a plan or that such class is not impaired under a plan. See 11 U.S.C.

§ 1129(a)(8). A class that is not impaired is deemed to have accepted the Plan.

The voting deadline was March 8, 2021. The secured creditor, Finance Factors,

Limited, Class 1 voted to reject the Plan. The Class 2 creditor Hannan, as a former

shareholder is not a § 1129(a)(10) qualified voter.

                  The Class 4 unsecured creditors accepted or rejected the Plan as

provided for by 11 U.S.C. § 1126(c).

          Creditor                               Class          Amount     Accept/
                                                                           Reject
          Hannan Ribiyou Kabushikigaisha           4       $2,630,000.00   Accept
          LCFRE Sugar Land Town Square, LLC        4        $127,582.92    Accept
          CPUS Mockingbird LP                      4        $149,695.71    Accept
          REI Food Service, LLC                    4        $135,733.23    Reject
          REI Food Service, LLC                    4         $34,010.12    Reject
          St. Louis Alumni Association             4         $72,265.69    Accept

                  The Plan is accepted since the Plan satisfied the amount of 2/3 in

amount voting to accept the Plan, $349,542 out of $519,285 or 67.3% of the

645940v1/19-110/JKG
                                       18 Dkt # 504 Filed 03/10/21 Page 18 of 27
U.S. Bankruptcy Court - Hawaii #19-01529
amount voting for the Plan, and three (3) creditors accepting, out of five (5) Class

4 voting creditors, satisfies the numerosity test required by § 1126(c).


                  The Ballot of St. Louis Alumni Association was submitted on March

9, 2021, one day after the March 8, 2021 date to submit a Ballot. The Debtors

have filed a Rule 9006(b)(1) motion to enlarge the time to file the Ballot. That

Rule 9006(b)(1) motion will be heard before the confirmation, and is a condition of

confirmation. The Motion to Approve Enlarging Time to Accept Ballot for

Accepting or Rejecting Plan of Reorganization is scheduled for March 15, 2021.


         I.       PRIORITY CLAIMS ARE TREATED APPROPRIATELY: 11 U.S.C.
                  § 1129(a)(9)

                  Section 1129(a)(9)(B) requires that priority and administrative claims

be treated in accordance with that Code’s provision unless the holder of a priority

claim consents to a less favorable treatment. See 11 U.S.C. § 1129(a)(9)(B). The

Plan provides for treatment of priority and administrative claims in accordance

with section 1129(a)(9)(B) will be paid according to the Code, in full, within five

(5) years of November 29, 2019.

                  The administrative claims are as follows:

                      Internal Revenue Service                             $114,000
                      CW Associates (Dkt. Nos. 303 and 304)                 $17,000
                      O’Connor Playdon Guben & Inouye LLP                  $250,000
                      Office of the United States Trustee                   $24,345
                      Liquidating Plan                                      $25,000
                                                              Subtotal     $430,345

645940v1/19-110/JKG
                                       19 Dkt # 504 Filed 03/10/21 Page 19 of 27
U.S. Bankruptcy Court - Hawaii #19-01529
                      Filed Proof of Administrative Claims
                       State of Texas (POC No. 36)                         $28,816
                       State of Hawaii (POC No. 37)                          6,483
                       State of Texas Sales Tax (POC No. 35)                 7,228
                       City of Houston (POC No. 34)                            867
                       Alief (Texas) Independent School District (POC        1,900
                          No. 33
                       Willow Fork (Texas) Drainage District (POC               185
                          No. 32)
                       Fort Bend (Texas) county Levee Improvement               117
                          District No. 2 (POC No. 31)
                       CPUS Mockingbird LP (POC No. 24)                     11,000
                       LCFRE Sugar Land Town Square LLC (POC                 2,286
                          No. 18)
                       Aldine (Texas) Independent School District             8,012
                          (POC No. 42)
                                                              Subtotal     $67,990

                       TOTAL NON-HANNAN ADMINISTRATIVE                    $498,335
                                                CLAIMS

                  Hannan has a superpriority administrative claim of $275,928. The

total administrative exceeds the exit financing unless Hannan agrees to “other

treatment,” as provided for by § 1129(a)(9)(A).

         J.       ACCEPTANCE BY AT LEAST ONE I MPAIRED CLASS : 11 U.S.C.
                  § 1129(a)(10)

                  Section 1129(a)(10) of the Bankruptcy Code requires that at least one

class of impaired claims has accepted the Plan, determined without including the

acceptance of the plan by any insider holding a claim in such class. See 11 U.S.C.

§ 1129(a)(10). The Creditors in Class 4 (unsecured creditors), have accepted the

Plan, as provided for by 11 U.S.C. § 1126(c), in terms of numerosity, three (3) out


645940v1/19-110/JKG
                                       20 Dkt # 504 Filed 03/10/21 Page 20 of 27
U.S. Bankruptcy Court - Hawaii #19-01529
of five (5) and 67.3% of the total amount of the claims voting to accept the Plan.

         K.       THE PLAN IS FEASIBLE: 11 U.S.C. § 1129(a)(11)

                  Section 1129(a)(11) of the Bankruptcy Code requires that the Court

find that confirmation of the plan is not likely to be followed by the liquidation or

need for further financial reorganization of the debtor unless such liquidation is

provided for in the plan. See 11 U.S.C. § 1129(a)(11). The feasibility requirement

is satisfied by a showing of a “reasonable probability of success” in terms of the

litigation. Acequia, Inc. v. Clinton (In re Acequia, Inc.), 787 F.2d 1352, 1364 (9th

Cir. 1986). '“Success need not be guaranteed .... the mere potential for failure of

the plan or the prospect of financial uncertainty is insufficient to disprove

feasibility.'“ In re Sagewood Manor Associates Limited Partnership, 223 B.R. 756

(Bankr. D. Nev. 1998) (citations omitted).

                  The Debtor proposes to satisfy the monetary aspects of the plan in two

ways. First, the Debtor proposes to pay the administrative claims by way of Exit

Financing from Hannan. Second, the JPA and Amended JPA and the law firm of

Goodsill Anderson Quinn & Stifel are to prosecute the litigation described in the

JPA and Amended JPA, with the allocation to the estates, as per the JPAs.

         L.       PAYMENT OF FEES: 11 U.S.C. § 1129(a)(12)

                  Section 1129(a)(12) of the Bankruptcy Code requires that all fees

payable pursuant to section 1930 of title 28, as determined by the Court at the

confirmation hearing, have been paid or that the plan provide for the payment of all

645940v1/19-110/JKG
                                       21 Dkt # 504 Filed 03/10/21 Page 21 of 27
U.S. Bankruptcy Court - Hawaii #19-01529
such fees on the effective date of the plan. See 11 U.S.C. § 1129(a)(12). The Plan

and Exit Financing provides that any fees described under 28 U.S.C. § 1930(a)(6)

(which is defined as an Administrative Expense Claim) shall be paid (a) on or as

soon as reasonably practicable following the later to occur of (1) the Effective Date

of the Plan and (2) the date on which the Bankruptcy Court order allowing such

Claim becomes a Final Order; or (b) upon such other terms as may be mutually be

agreed upon between such holder of an Administrative Claim and the Debtor. See

11 U.S.C. § 1129(a)(12). The Debtor will move pursuant to Rule 3022, F.R.Bk.P.

to close the case, provided all statutory obligations, including the quarterly fees of

the United States Trustee are paid at the time of the order closing the case. The

funds to pay the § 1129(a)(12) fees are from the Exit Financing.

                  Section 1129(a)(13) requires a plan provide for the continuation of

retiree benefit payments under a plan. See 11 U.S.C. § 1129(a)(13). However, the

Debtor is not aware of any retiree benefits within the meaning of section 1114 of

the Bankruptcy Code for which the Debtor is obligated.

         M.       THE PLAN HAS BEEN ACCEPTED BY AN I MPAIRED CLASS AND
                  S ATISFIES 11 U.S.C. § 1129(a)(8)

                  The ultimate test of any plan is its acceptance by an impaired Class.

The impaired Class 4 unsecured creditors, accepted the Plan, as provided by §

1126(c), three (3) of the five (5) voting creditors accepted the Plan and 67.3% of

the amounts voting accepted the Plan. The Plan satisfies 11 U.S.C. § 1129(a)(8).

645940v1/19-110/JKG
                                       22 Dkt # 504 Filed 03/10/21 Page 22 of 27
U.S. Bankruptcy Court - Hawaii #19-01529
         N.         THE PLAN PROVIDES FOR SUBSTANTIVE CONSOLIDATION
                    PURSUANT TO 11 U.S.C. § 1123( A)(5)(C)

                    The Plan provides for the merger or consolidation of estates.6 One of

the most comprehensive discussions of substantive consolidation appears in 2

Collier on Bankruptcy, ¶ 105.09 at pp. 105.93 to 105-112 (16th 2021).7




6
  One Commentator writes 5 Collier on Bankruptcy, ¶ 1123(a)(5)(C) at p. 1123-12
(16th ed. 2020),
         Section 1123(a)(5)(C) permits the merger of consolidation of the
         debtor with one or more persons. Thus, a debtor corporation may be
         liquidated in chapter 11 or may be merged or consolidated with one or
         more other corporations under a plan. Furthermore, court have held
         that Section 1123(a)(5)(C) “expressly authorizes substantive
         consolidation,” finding that “substantive consolidation is often
         ordered by United States bankruptcy courts.”33
         _____________
         33
           In re OAS S.A., 2015 Bankr. LEXIS 2302 (Bankr.S.D.Y. July 13,
         2015) (citing In re Stone & Webster, Inc., 286 B.R. 532, 546
         (Bankr.D.Del. 2002), and Union Sav. Bank v. Augie/Restivo Baking
         co., Ltd. (In re Augie/Restivo Baking Co., Ltd.), 860 F.2d 515, 518-20
         (2d Cir. 1988)).
7
  As 2 Collier notes at § 105-101.02, one of the two tests which determine
“substantive consolidation” is as follows:
          A second group of substantive consolidation elements, which are
         cited in some of the more recent cases, appears in In re Vecco
         Construction Industries, Inc., 4 B.R. 407, 410 (Bankr.E.D.Va. 1980),
              (1)      The degree of difficulty in segregating and ascertaining
                      individual assets and liabilities;
              (2) The presence or absence of consolidated financial statements;
              (3) The profitability of consolidation at a single physical location;
              (4) The commingling of assets and business functions;

645940v1/19-110/JKG
                                       23 Dkt # 504 Filed 03/10/21 Page 23 of 27
U.S. Bankruptcy Court - Hawaii #19-01529
                  In the leading Ninth Circuit case, In re Bonham, 229 F.3d 750, 765,

n.10 (9th Cir. 2000), the Ninth Circuit panel noted with respect as to the factors

supporting substantive consolidation.

                             Courts have noted a non-determinative list of factors that
                      a court should consider in determining whether a proponent of
                      substantive consolidation has established a prima facie case for
                      substantive consolidation. See, e.g., Eastgroup, 935 F.2d at
                      249-50 (citing In re Vecco Construction Indus., 4 B.R. 407,
                      410 (Bankr.E.D.Va.1980)). These factors include: (1) the
                      presence or absence of consolidated financial statements; (2)
                      the unity of interests and ownership between various corporate
                      entities; (3) the existence of parent and intercorporate
                      guarantees on loans; (4) the degree of difficulty in segregating
                      and ascertaining individual assets and liabilities; (5) the
                      existence of transfers of assets without formal observance of
                      corporate formalities; (6) the commingling of assets and
                      business functions; (7) the profitability of consolidation at a
                      single physical location. See In re Vecco Constr., 4 B.R. at
                      410. See also Fish v. East, 114 F.2d 177 (10th Cir.1940)
                      (listing 10 factors relevant to substantive consolidation);
                      Pension Benefit Guar. Corp. v. Ouimet Corp., 711 F.2d 1085,
                      1093 (1st Cir.1983); In re Luth, 28 B.R. 564, 566-67
                      (Bankr.D.Idaho 1983).




             (5) The unity of interests and ownership between the various
                 corporate entities;
             (6) the existence of parent and inter-corporate guarantees on
                 loans; and
             (7) The transfer of assets without formal observance of corporate
                 formalities.
 Citing in In re Silken Mfg. USA, Inc., 2013 Bank. LEXIS 4060 (Bank.S.D.Ca.
September 19, 2013) at 6*, n.4.

645940v1/19-110/JKG
                                       24 Dkt # 504 Filed 03/10/21 Page 24 of 27
U.S. Bankruptcy Court - Hawaii #19-01529
                  The activities of AguPlus and Agu-V and Hisashi Uehara satisfy the

seven factor test of         Vecco Constr., as cited by the Bonham court, for the

substantive consolidation of the estates of AguPlus and Agu-V.

         O.       THE PLAN M AY BE APPROVED PURSUANT TO 11 U.S.C. §
                  1129( B)(2)

                  The largest secured claimant, FF voted against confirmation of the

Plan. A Plan may be confirmed over the objections of a senior secured creditor, FF,

if the Plan satisfies § 1129(a)(8).

                  FF in its ballot objecting to the claim, stated a claim of $1,298,999.25

plus attorney’s fees and interest since November 19, 2019. However, in this case,

the claim of FF is subject to the proceedings in Adv. Proc. No. 20-90013,

scheduled for an August 2021 trial. The amount FF will receive on its claim

depends on the outcome of the Adv. Proc. No. 20-90013.

                  Until there is a resolution of Adv. Proc. No. 20-90013, there is on

deposit at First Hawaiian Bank, $1,545,347.00 subject to this Court’s jurisdiction,

awaiting the adjudication in Adv. Proc. No. 20-90013, and § 1129(b)(2)(A)(i)(II).

                  In addition to § 1129(b)(2), as part of the “fair and equitable” test, is

the “absolute priority” rule. See 7 Collier on Bankruptcy, ¶ 1129.03[4][1](i) (16th

ed. 2021) and Case v. Los Angeles Lumber, 308 U.S. 106 (Douglas, J), requires

that the higher class must be paid before the lower class, if not in full, then funds

are available for satisfaction of the senior class.


645940v1/19-110/JKG
                                       25 Dkt # 504 Filed 03/10/21 Page 25 of 27
U.S. Bankruptcy Court - Hawaii #19-01529
                  In In re Johnston, 21 F.3d 323 (9th Cir. 1994), the court discussed the

treatment of senior classes and the payment of junior classes, or the transfer of

assets to the junior claim. In Johnston, the Ninth Circuit panel read the “absolute

priority” rule,

                  … we reiterate here: before the holder of a junior claim, which,
                  of course, must include the debtor itself, can receive or retain
                  property of the estate, a bankruptcy court must be satisfied that
                  each unsecured senior claimant actually will receive full present
                  payment, or its equivalent, under the plan of reorganization.

                          Here, the bankruptcy court's uncontested findings that all
                  claims will be paid in full plus interest; that the value of
                  Johnston's assets substantially exceeds the amount of Johnston's
                  liabilities; that Johnston is more likely than not to perform his
                  plan obligations; and that the plan is feasible; ensuring that
                  unsecured creditors of the estate will be paid in full with
                  interest; assures that the requirements of the absolute priority
                  rule are met. Absent such findings, which, as we stated, are here
                  tantamount to actual payment, we could not hold that senior
                  class members were “provided for” by the Johnston plan.
                  Hence, we hold that the § 1129(b)(2)(B) requirement of
                  absolute priority has been satisfied, and has not been violated
                  by permitting Johnston under the plan to retain rights in the
                  estate property.

                  In the case at bar, both prongs of § 1129(b)(2) are satisfied,

                  (1)   the reserved $1,545,347.34 is for the satisfaction of FF secured

claim and for no other purposes and should provide full payment to FF, as subject

to the results in Adv. Proc. No. 20-90013.

                  (2)   the “absolute priority” rule is satisfied insofar as junior

creditors and beneficiaries of the Liquidating Trust may be paid or “receive


645940v1/19-110/JKG
                                       26 Dkt # 504 Filed 03/10/21 Page 26 of 27
U.S. Bankruptcy Court - Hawaii #19-01529
property of the estate by way of litigation proceeds now because of the

$1,545,347.34 on deposit for the benefit of FF, which satisfies the “absolute and

priority” test in the Johnston case.

                  On this basis, the Plan can be “crammed” down on dissenting secured

creditor FF, if there is one impaired class voting to accept for the Plan, as per §

1126(c). Since the Class 4 creditors have accepted the Plan, the Debtors may

“cramdown” the Plan on FF.

IV.      CONCLUSION

                  WHEREFORE, based on 11 U.S.C. § 1126(c), the Plan was accepted

by an impaired class, Class 4, and the Plan Proponent ask for confirmation of the

Chapter 11 Plan based on the satisfaction of the § 1129(a) requirements.

                  DATED: Honolulu, Hawaii, March 10, 2021.


                                             /s/ Jerrold K. Guben
                                          JERROLD K. GUBEN
                                          Attorney for Debtors
                                          and Debtors-in-Possession,
                                          AGUPLUS, LLC and AGU-V, INC.




645940v1/19-110/JKG
                                       27 Dkt # 504 Filed 03/10/21 Page 27 of 27
U.S. Bankruptcy Court - Hawaii #19-01529
